         Case 6:19-cr-10140-EFM Document 7 Filed 10/09/19 Page 1 of 4




          UNITED STATES DISTRICT COURT
                                  District of Kansas
                                     (Wichita Docket)

UNITED STATES OF AMERICA,

                     Plaintiff,

              v.                                CASE NO. 6:19-cr-10140-EFM

MANUEL GUTIERREZ-RIOS,

                     Defendant.



                                  INDICTMENT

                                       Count One

                                    21 U.S.C. § 846
                   (Conspiracy to Distribute a Controlled Substance)

       From on or about July 25, 2019 through on or about August 30, 2019, within the

District of Kansas, the defendant,

                            MANUEL GUTIERREZ-RIOS,

did knowingly and intentionally conspire and agree together with coconspirators

unindicted herein, and with others known and unknown to the grand jury, to distribute a

mixture and substance containing a detectable amount of heroin, a controlled substance,

in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C) and 846.
         Case 6:19-cr-10140-EFM Document 7 Filed 10/09/19 Page 2 of 4




                                      Count Two

                          21 U.S.C. § 841(a)(1) and (b)(1)(C)
                       (Distribution of a Controlled Substance)

      On or about July 25, 2019, in the District of Kansas, the defendant,

                           MANUEL GUTIERREZ-RIOS,

did knowingly and intentionally distribute a mixture and substance containing a detectable

amount of heroin, a controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(1) and (b)(1)(C).

                                     Count Three

                          21 U.S.C. § 841(a)(1) and (b)(1)(C)
                       (Distribution of a Controlled Substance)

      On or about July 31, 2019, in the District of Kansas, the defendant,

                           MANUEL GUTIERREZ-RIOS,

did knowingly and intentionally distribute a mixture and substance containing a detectable

amount of heroin, a controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(1) and (b)(1)(C).

                                     Count Four

                          21 U.S.C. § 841(a)(1) and (b)(1)(C)
                       (Distribution of a Controlled Substance)

      On or about August 2, 2019, in the District of Kansas, the defendant,

                           MANUEL GUTIERREZ-RIOS,




                                            2
         Case 6:19-cr-10140-EFM Document 7 Filed 10/09/19 Page 3 of 4




did knowingly and intentionally distribute a mixture and substance containing a detectable

amount of heroin, a controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(1) and (b)(1)(C).

                                      Count Five

                          21 U.S.C. § 841(a)(1) and (b)(1)(C)
                       (Distribution of a Controlled Substance)

      On or about August 15, 2019, in the District of Kansas, the defendant,

                           MANUEL GUTIERREZ-RIOS,

did knowingly and intentionally distribute a mixture and substance containing a detectable

amount of heroin, a controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(1) and (b)(1)(C).

                                      Count Six

                          21 U.S.C. § 841(a)(1) and (b)(1)(C)
                       (Distribution of a Controlled Substance)

      On or about August 27, 2019, in the District of Kansas, the defendant,

                           MANUEL GUTIERREZ-RIOS,

did knowingly and intentionally distribute a mixture and substance containing a detectable

amount of heroin, a controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(1) and (b)(1)(C).




                                            3
        Case 6:19-cr-10140-EFM Document 7 Filed 10/09/19 Page 4 of 4




                                        A TRUE BILL

October 9, 2019                         s/Foreperson
DATE                                    FOREPERSON OF THE GRAND JURY


 s/Stephen R. McAllister
STEPHEN R. McALLISTER
United States Attorney
District of Kansas
1200 Epic Center, 301 N. Main
Wichita, Kansas 67202
(316) 269-6481
Ks. S. Ct. No. 15845
stephen.mcallister@usdoj.gov


                   It is requested that the trial be held in Wichita, KS




                                            4
